      Case 4:20-cv-05063-RMP     ECF No. 32   filed 08/20/21   PageID.135 Page 1 of 2




1

2                                                                              FILED IN THE
                                                                           U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON

3
                                                                      Aug 20, 2021
4                                                                         SEAN F. MCAVOY, CLERK




5                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
6

7
      MELANIE REISWIG and CRAIG
8     REISWIG,                                  NO: 4:20-CV-5063-RMP

9                              Plaintiffs,      ORDER OF DISMISSAL WITH
                                                PREJUDICE
10         v.

11    WALLA WALLA CLINIC, INC.
      P.S., and ERIK C. GRYLER, MD,
12    and JANE DOE GRYLER, husband
      and wife and the marital community
13    thereof,

14                             Defendants.

15

16         BEFORE THE COURT is a Stipulated Motion to Dismiss with Prejudice,

17   ECF No. 31. Having reviewed the Motion and the record, the Court finds good

18   cause to grant dismissal. Accordingly, IT IS HEREBY ORDERED:

19         1. The Stipulated Motion to Dismiss with Prejudice, ECF No. 31, is

20              GRANTED.

21


     ORDER OF DISMISSAL WITH PREJUDICE ~ 1
      Case 4:20-cv-05063-RMP         ECF No. 32   filed 08/20/21   PageID.136 Page 2 of 2




1          2. Plaintiffs’ Complaint is dismissed with prejudice and without fees or

2              costs to any party.

3          3. All pending motions, if any, are DENIED AS MOOT.

4          4. All scheduled court hearings, if any, are STRICKEN.

5          IT IS SO ORDERED. The District Court Clerk is directed to enter this

6    Order, enter judgment of dismissal with prejudice, provide copies to counsel, and

7    close this case.

8          DATED August 20, 2021.

9
                                                  s/ Rosanna Malouf Peterson
10                                            ROSANNA MALOUF PETERSON
                                                 United States District Judge
11

12

13

14

15

16

17

18

19

20

21


     ORDER OF DISMISSAL WITH PREJUDICE ~ 2
